DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmi Narayanan et al (US 2019/0287254), in view of Barfield, Jr. Et al (US 2018/0136332), and further in view of Biswas et al (US 2020/0134833).
Regarding Claim 1, Lakshmi Narayanan teaches a system (Fig. 1) for associating LiDAR points with objects (Fig. 2) comprising: one or more processors (Fig. 1, processor 102); a memory communicably coupled to the one or more processors (Fig. 1, memory 104), and storing: a detection module including instructions that when executed by the one or more processors ([0033], Fig. 1, one or more processors 102 and/or one or more memories 104 may execute, and/or store instructions, parameters, etc., for executing, a localization, mapping and filtering component 106 for generating 
receive a first image from a camera associated with a vehicle ([0033], Fig. 1, an image component 108 for receiving one or more images from camera 110, [0037], Fig. 2, at 202 obtaining an image); detect a plurality of objects in the first image ([0038], Fig. 2, in 204 to perform object recognition in the image domain the 2D-3D detection component 120 may apply the dilated convolution semantic segmentation neural network to the image to output a dense pixel-wise semantic categories prediction, output from applying the semantic segmentation may appear to have similar shapes and outlines to the image where color values for the pixels are replaced with color values that correspond to a detected object based on object definitions in the semantic segmentation); and
a labeling module including instructions that when executed by the one or more processors ([0051], Fig. 4 illustrates an example of a semantic segmentation predicted image 400 generated from the image 300 (~semantic segmentation of 204), objects identified in the same semantic class (e.g., vehicle) may be modified to be of the same color and therefore include the same label) cause the one or more processors to:
project each object into a second image, wherein the second image comprises a plurality of pixels and each pixel has coordinates in a reference frame ([0040], Fig. 2, in 205 using the pixel color, as determined in step 204, to group image pixels together thereby generating superpixel clusters, cluster pixels in a combined five-dimensional color and image plane space to efficiently generate compact, nearly uniform superpixels);
associate each object of the plurality of objects with a different color of the plurality of colors other than the first color; for each object, set pixels of the plurality of pixels whose coordinates are inside of the object to the color associated with the object ([0051], Fig. 4, the 2D-3D detection component 120 may detect the street 304 in the image 300, and modify pixel values of pixels identified 
receive a plurality of points from a LiDAR sensor ([0033], Fig. 1, point cloud component 112 for receiving one or more point clouds from LIDAR deice 114), wherein each point is associated with coordinates in the reference frame ([0034], Fig. 1, localization, mapping and filtering component 106 may include a 2D-3D detection component 120 for detecting objects in a point cloud based on image input and point cloud input, [0041], Fig. 2, at 206 obtain a point cloud via the LIDAR, [0044], in 209 the 2D-3D detection component 120 may determine the object clusters by organizing the point cloud into smaller portions and categorizing different portions of the point cloud);
for each point of the plurality of points: determine the color associated with the pixel having the same coordinates as the point ([0045-0046], Fig. 2, at 210 projecting the point cloud onto the image containing the generated superpixels, generated image may have the semantic segmentation map overlaid on the original 2D image with the superpixel clusters, and projected with the point cloud, in 212 analyzing the generated image, e.g., the 2D superpixel image protected with the 3D LIDAR points to obtain a list of all the projected points falling within each generated superpixel); and
label the point as being associated with the object of the plurality of objects that corresponds to the object that is associated with the determined color ([0048], Fig. 2, in 216 the 2D-3D detection component 120 may receive the image after semantic segmentation has been performed, the point 
provide some or all of the labeled plurality of points and the first image for use by one or more vehicle functions ([0049], the localization, mapping and filtering component 106 may provide the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data to one or more other devices via network 140, other vehicles, personal devices (e.g., cellular phones, tablets, etc.) may download the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D semantic scene and/or autonomous vehicle motion trajectory/odometry data, etc).
Lakshmi Narayanan fails to teach generating a bounding box of a plurality of bounding boxes around each object of the plurality of objects in the first image.
In the same field of endeavor, Barfield teaches generating a bounding box of a plurality of bounding boxes around each object of the plurality of objects in the first image ([0029], labeling the classified objects of interest, associate the classification with pixels that correspond to the pickup truck in the image, the user interface may facilitate a user ‘drawing’ a rectangular box, or an outline having another shape, around the object of interest in the image (i.e., the pickup truck in the example), which the user interface may translate into a boundary around the pixels corresponding to the pickup truck, it will be appreciated that a computer vision application may also aid in performing, or totally perform, the steps of classifying, labeling, and generating a boundary around the object, or pixels corresponding to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic mapping and traffic participant detection for an autonomous vehicle through object detection performed on a two dimensional image being mapped with a discrete pixel colored and grouped together to generate a semantic segmentation prediction for each object, as taught in Lakshmi Narayanan, to further include generation of a boundary or box surrounding each detected object for classification and labeling, as taught in Barfield, in order to enhance clarity and accuracy of detection of objects of interest. (See Barfield [0007, 0021])
The combination fails to teach setting pixels of the plurality of pixels whose coordinates are outside of any bounding box of the plurality of bounding boxes to a first color of a plurality of colors; if the determined color is not the first color label the point as being associated with an object.
In the same field of endeavor, Biswas teaches setting pixels of the plurality of pixels whose coordinates are outside of any bounding box of the plurality of bounding boxes to a first color of a plurality of colors; if the determined color is not the first color label the point as being associated with an object ([0054], in the segmented image, classified pixels are assigned a value mapping the pixels to the appropriate class, unclassified pixels for which no semantic label could be assigned may be assigned the value of 255, which corresponds to white, other values may be used for the ignore label or one or more of the other labels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic mapping and traffic participant detection for an autonomous vehicle through object detection performed on a two dimensional image being mapped with a discrete pixel colored and grouped together to generate a semantic segmentation prediction for each object, as taught in Lakshmi Narayanan, including generation of a boundary or box surrounding each detected object for classification and labeling, as taught in Barfield, to further include designation of all pixels that are unclassified or falling outside of designated boundaries as a single color different from all other colors associated with the objects, as taught in Biswas, in order to easily filter out and ignore those unclassified pixels and better focus on objects of interest. (See Biswas [0054])
Regarding Claim 2, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Barfield, further teaches wherein the plurality of objects are detected using a computer-vision function ([0028], 
Regarding Claim 3, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Lakshmi Narayanan, further teaches wherein the vehicle is an autonomous vehicle ([0005], semantic mapping and traffic participant detection for an autonomous vehicle).
Regarding Claim 4, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Biswas, further teaches wherein the first color is black ([0054], in the segmented image, classified pixels are assigned a value mapping the pixels to the appropriate class, unclassified pixels for which no semantic label could be assigned may be assigned the value of 255, which corresponds to white, other values may be used for the ignore label or one or more of the other labels). – Discloses use of other labels, design choice to use black instead of white.
Regarding Claim 5, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Biswas, further teaches wherein the first image and the second image have a same resolution ([0052], output image includes the same resolution as the input image and includes encoding for the various classifications determined by the heatmap masks, output image may include a code for each pixels that represents the object classification or prediction for that pixel).
Regarding Claim 6, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Biswas, further teaches wherein the labeling module further includes instructions that when executed by the one or more processors cause the one or more processors to: for each point of the plurality of points: if the determined color is the first color, labeling the point as not being associated with any object of the ~object) could be assigned may be assigned the value of 255, which corresponds to white, other values may be used for the ignore label or one or more of the other labels).
Regarding Claim 7, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Lakshmi Narayanan, further teaches wherein the one or more vehicle functions include navigation and collision avoidance ([0049], the localization, mapping and filtering component 106 may provide the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data to one or more other devices via network 140, other vehicles, personal devices (e.g., cellular phones, tablets, etc.) may download the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D semantic scene and/or autonomous vehicle motion trajectory/odometry data, etc).
Regarding Claim 8, Lakshmi Narayanan teaches a method for associating LiDAR points with objects (Fig. 2), comprising: receiving a first image from a camera associated with a vehicle, wherein the first image has a reference frame ([0033], Fig. 1, an image component 108 for receiving one or more images from camera 110, [0037], Fig. 2, at 202 obtaining an image);
detecting an object in the first image ([0038], Fig. 2, in 204 to perform object recognition in the image domain the 2D-3D detection component 120 may apply the dilated convolution semantic segmentation neural network to the image to output a dense pixel-wise semantic categories prediction, output from applying the semantic segmentation may appear to have similar shapes and outlines to the image where color values for the pixels are replaced with color values that correspond to a detected object based on object definitions in the semantic segmentation);

setting pixels of the plurality of pixels whose coordinates are inside the object to a second color ([0051], Fig. 4, the 2D-3D detection component 120 may detect the street 304 in the image 300, and modify pixel values of pixels identified as the street 304 to be of one color, to yield street 404 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the buildings 306 in image 300, and modify pixel values of pixels identified as the buildings 306 to be of one color, to yield buildings 406 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the people 308, 310, 312 in image 300, and modify pixel values of pixels identified as the people 308, 310, 312 to be of one color, to yield people 408 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the vehicles 314, 316, 318 in image 300, and modify pixel values of pixels identified as a vehicle to be of one color, to yield vehicles 410 in the semantic predicted image 400);
receive a plurality of points from a LiDAR sensor ([0033], Fig. 1, point cloud component 112 for receiving one or more point clouds from LIDAR deice 114), wherein each point is associated with coordinates in the reference frame ([0034], Fig. 1, localization, mapping and filtering component 106 may include a 2D-3D detection component 120 for detecting objects in a point cloud based on image input and point cloud input, [0041], Fig. 2, at 206 obtain a point cloud via the LIDAR, [0044], in 209 the 
for each point of the plurality of points: determining if the color of a pixel having the same coordinates as the point is the second color ([0045-0046], Fig. 2, at 210 projecting the point cloud onto the image containing the generated superpixels, generated image may have the semantic segmentation map overlaid on the original 2D image with the superpixel clusters, and projected with the point cloud, in 212 analyzing the generated image, e.g., the 2D superpixel image protected with the 3D LIDAR points to obtain a list of all the projected points falling within each generated superpixel); 
if the determined color is the second color, labeling the point as being associated with the object ([0048], Fig. 2, in 216 the 2D-3D detection component 120 may receive the image after semantic segmentation has been performed, the point cloud after LIDAR SLAM has been conducted, and the filtered point cloud after the noisy points having been clustered, the 2D-3D detection component 120 may associate at least the portion of the points that correspond to at least the portion of the pixels with the associated one or more semantic predictions, based on the association of the pixels to the points, the 2D-3D detection component 120 may transfer labels from the pixels of the image to associated points of the point cloud to thereby perform semantic mapping and generate a 3D semantic scene); and
using some or all of the labeled plurality of points and the first image for one or more vehicle functions ([0049], the localization, mapping and filtering component 106 may provide the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data to one or more other devices via network 140, other vehicles, personal devices (e.g., cellular phones, tablets, etc.) may download the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D semantic scene and/or autonomous vehicle motion trajectory/odometry data, etc).

In the same field of endeavor, Barfield teaches generating a bounding box around the object in the first image ([0029], labeling the classified objects of interest, associate the classification with pixels that correspond to the pickup truck in the image, the user interface may facilitate a user ‘drawing’ a rectangular box, or an outline having another shape, around the object of interest in the image (i.e., the pickup truck in the example), which the user interface may translate into a boundary around the pixels corresponding to the pickup truck, it will be appreciated that a computer vision application may also aid in performing, or totally perform, the steps of classifying, labeling, and generating a boundary around the object, or pixels corresponding to the object, or objects, in an image, [0042], Fig. 6, boundary boxes 50, 52, 54, 56 are shown drawn around objects 10, 22, 14, and 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic mapping and traffic participant detection for an autonomous vehicle through object detection performed on a two dimensional image being mapped with a discrete pixel colored and grouped together to generate a semantic segmentation prediction for each object, as taught in Lakshmi Narayanan, to further include generation of a boundary or box surrounding each detected object for classification and labeling, as taught in Barfield, in order to enhance clarity and accuracy of detection of objects of interest. (See Barfield [0007, 0021])
The combination fails to teach setting pixels of the plurality of pixels whose coordinates are outside the bounding box to a first color; if the determined color is not the first color label the point as being associated with the object.
In the same field of endeavor, Biswas teaches setting pixels of the plurality of pixels whose coordinates are outside the bounding box to a first color; if the determined color is not the first color label the point as being associated with the object ([0054], in the segmented image, classified pixels are assigned a value mapping the pixels to the appropriate class, unclassified pixels for which no semantic label could be assigned may be assigned the value of 255, which corresponds to white, other values may be used for the ignore label or one or more of the other labels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic mapping and traffic participant detection for an autonomous vehicle through object detection performed on a two dimensional image being mapped with a discrete pixel colored and grouped together to generate a semantic segmentation prediction for each object, as taught in Lakshmi Narayanan, including generation of a boundary or box surrounding each detected object for classification and labeling, as taught in Barfield, to further include designation of all pixels that are unclassified or falling outside of designated boundaries as a single color different from all other colors associated with the objects, as taught in Biswas, in order to easily filter out and ignore those unclassified pixels and better focus on objects of interest. (See Biswas [0054])
Regarding Claim 9, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Barfield, further 
Regarding Claim 10, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Lakshmi Narayanan, further teaches wherein the vehicle is an autonomous vehicle ([0005], semantic mapping and traffic participant detection for an autonomous vehicle).
Regarding Claim 11, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Lakshmi Narayanan, further teaches wherein the first color and the second color are different ([0051], Fig. 4, the 2D-3D detection component 120 may detect the street 304 in the image 300, and modify pixel values of pixels identified as the street 304 to be of one color, to yield street 404 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the buildings 306 in image 300, and modify pixel values of pixels identified as the buildings 306 to be of one color, to yield buildings 406 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the people 308, 310, 312 in image 300, and modify pixel values of pixels identified as the people 308, 310, 312 to be of one color, to yield people 408 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the vehicles 314, 316, 318 in image 300, and modify pixel values of pixels identified as a vehicle to be of one color, to yield vehicles 410 in the semantic predicted image 400).
Regarding Claim 12, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Biswas, further teaches wherein the first color is black ([0054], in the segmented image, classified pixels are assigned a value mapping the pixels to the appropriate class, unclassified pixels for which no semantic label could be assigned may be assigned the value of 255, which corresponds to white, other values may be used 
Regarding Claim 13, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Biswas, further teaches wherein the first image and the second image have a same resolution ([0052], output image includes the same resolution as the input image and includes encoding for the various classifications determined by the heatmap masks, output image may include a code for each pixels that represents the object classification or prediction for that pixel).
Regarding Claim 14, Lakshmi Narayanan teaches a method for associating LiDAR points with objects (Fig. 2), comprising: receiving a first image from a camera associated with a vehicle, wherein the first image has a reference frame ([0033], Fig. 1, an image component 108 for receiving one or more images from camera 110, [0037], Fig. 2, at 202 obtaining an image);
detecting a plurality of objects in the first image ([0038], Fig. 2, in 204 to perform object recognition in the image domain the 2D-3D detection component 120 may apply the dilated convolution semantic segmentation neural network to the image to output a dense pixel-wise semantic categories prediction, output from applying the semantic segmentation may appear to have similar shapes and outlines to the image where color values for the pixels are replaced with color values that correspond to a detected object based on object definitions in the semantic segmentation);
projecting each object into a second image, wherein the second image comprises a plurality of pixels and each pixel has coordinates in the reference frame ([0040], Fig. 2, in 205 using the pixel color, as determined in step 204, to group image pixels together thereby generating superpixel clusters, cluster pixels in a combined five-dimensional color and image plane space to efficiently generate compact, nearly uniform superpixels, [0051], Fig. 4 illustrates an example of a semantic segmentation predicted image 400 generated from the image 300 (~semantic segmentation of 204), objects identified 
associating each object of the plurality of objects with a different color of the plurality of colors other than the first color; for each object, setting pixels of the plurality of pixels whose coordinates are inside of the object to the color associated with the object ([0051], Fig. 4, the 2D-3D detection component 120 may detect the street 304 in the image 300, and modify pixel values of pixels identified as the street 304 to be of one color, to yield street 404 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the buildings 306 in image 300, and modify pixel values of pixels identified as the buildings 306 to be of one color, to yield buildings 406 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the people 308, 310, 312 in image 300, and modify pixel values of pixels identified as the people 308, 310, 312 to be of one color, to yield people 408 in the semantic predicted image 400, the 2D-3D detection component 120 may detect the vehicles 314, 316, 318 in image 300, and modify pixel values of pixels identified as a vehicle to be of one color, to yield vehicles 410 in the semantic predicted image 400);
receiving a plurality of points from a LiDAR sensor associated with the vehicle ([0033], Fig. 1, point cloud component 112 for receiving one or more point clouds from LIDAR deice 114), wherein each point is associated with coordinates in the reference frame ([0034], Fig. 1, localization, mapping and filtering component 106 may include a 2D-3D detection component 120 for detecting objects in a point cloud based on image input and point cloud input, [0041], Fig. 2, at 206 obtain a point cloud via the LIDAR, [0044], in 209 the 2D-3D detection component 120 may determine the object clusters by organizing the point cloud into smaller portions and categorizing different portions of the point cloud);
for each point of the plurality of points: determining the color associated with the pixel having the same coordinates as the point ([0045-0046], Fig. 2, at 210 projecting the point cloud onto the image containing the generated superpixels, generated image may have the semantic segmentation map 
if the determined color is not the first color, labeling the point as being associated with the object of the plurality of objects that corresponds to the object that is associated with the determined color ([0048], Fig. 2, in 216 the 2D-3D detection component 120 may receive the image after semantic segmentation has been performed, the point cloud after LIDAR SLAM has been conducted, and the filtered point cloud after the noisy points having been clustered, the 2D-3D detection component 120 may associate at least the portion of the points that correspond to at least the portion of the pixels with the associated one or more semantic predictions, based on the association of the pixels to the points, the 2D-3D detection component 120 may transfer labels from the pixels of the image to associated points of the point cloud to thereby perform semantic mapping and generate a 3D semantic scene); and
using some or all of the labeled plurality of points and the first image for one or more vehicle functions ([0049], the localization, mapping and filtering component 106 may provide the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data to one or more other devices via network 140, other vehicles, personal devices (e.g., cellular phones, tablets, etc.) may download the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D semantic scene and/or autonomous vehicle motion trajectory/odometry data, etc).
Lakshmi Narayanan fails to teach generating a bounding box around each object of the plurality of objects in the first image.
In the same field of endeavor, Barfield teaches generating a bounding box around each object of the plurality of objects in the first image ([0029], labeling the classified objects of interest, associate the classification with pixels that correspond to the pickup truck in the image, the user interface may 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic mapping and traffic participant detection for an autonomous vehicle through object detection performed on a two dimensional image being mapped with a discrete pixel colored and grouped together to generate a semantic segmentation prediction for each object, as taught in Lakshmi Narayanan, to further include generation of a boundary or box surrounding each detected object for classification and labeling, as taught in Barfield, in order to enhance clarity and accuracy of detection of objects of interest. (See Barfield [0007, 0021])
The combination fails to teach setting pixels of the plurality of pixels whose coordinates are outside of any bounding box of the plurality of bounding boxes to a first color of a plurality of colors; if the determined color is not the first color label the point as being associated with an object.
In the same field of endeavor, Biswas teaches setting pixels of the plurality of pixels whose coordinates are outside of any bounding box of the plurality of bounding boxes to a first color of a plurality of colors; if the determined color is not the first color label the point as being associated with an object ([0054], in the segmented image, classified pixels are assigned a value mapping the pixels to the appropriate class, unclassified pixels for which no semantic label could be assigned may be assigned the value of 255, which corresponds to white, other values may be used for the ignore label or one or more of the other labels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic mapping and traffic participant detection for an autonomous vehicle through object detection performed on a two dimensional image being mapped with a discrete pixel colored and grouped together to generate a semantic segmentation prediction for each object, as taught in Lakshmi Narayanan, including generation of a boundary or box surrounding each detected object for classification and labeling, as taught in Barfield, to further include designation of all pixels that are unclassified or falling outside of designated boundaries as a single color different from all other colors associated with the objects, as taught in Biswas, in order to easily filter out and ignore those unclassified pixels and better focus on objects of interest. (See Biswas [0054])
Regarding Claim 15,
Regarding Claim 16, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Lakshmi Narayanan, further teaches wherein the vehicle is an autonomous vehicle ([0005], semantic mapping and traffic participant detection for an autonomous vehicle).
Regarding Claim 17, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Biswas, further teaches wherein the first color is black ([0054], in the segmented image, classified pixels are assigned a value mapping the pixels to the appropriate class, unclassified pixels for which no semantic label could be assigned may be assigned the value of 255, which corresponds to white, other values may be used for the ignore label or one or more of the other labels). – Discloses use of other labels, design choice to use black instead of white.
Regarding Claim 18, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Biswas, further teaches wherein the first image and the second image have a same resolution ([0052], output image includes the same resolution as the input image and includes encoding for the various classifications determined by the heatmap masks, output image may include a code for each pixels that represents the object classification or prediction for that pixel).
Regarding Claim 19, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Biswas, further teaches for each point of the plurality of points: if the determined color is the first color, labeling the point as not being associated with any object of the plurality of objects ([0054], in the segmented image, classified pixels are assigned a value mapping the pixels to the appropriate class, unclassified pixels for which no semantic label (~object
Regarding Claim 20, Lakshmi Narayanan, as modified by Barfield and Biswas, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Lakshmi Narayanan, further teaches wherein the one or more vehicle functions include navigation and collision avoidance ([0049], the localization, mapping and filtering component 106 may provide the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data to one or more other devices via network 140, other vehicles, personal devices (e.g., cellular phones, tablets, etc.) may download the 3D semantic scene and/or the autonomous vehicle motion trajectory/odometry data for displaying on a display of a navigation system, for augmenting or updating the 3D semantic scene and/or autonomous vehicle motion trajectory/odometry data, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641